NOT PRECEDENTIAL

                        UNITED STATES COURT OF APPEALS
                             FOR THE THIRD CIRCUIT



                                       No. 21-2919



                         MARCELLA LUANA DOS SANTOS,
                                          Petitioner

                                             v.

              ATTORNEY GENERAL UNITED STATES OF AMERICA


                              On Petition for Review of an
                       Order of the Board of Immigration Appeals
                             (Agency No. A209-154-458)
                           Immigration Judge: John B. Carle


                    Submitted Pursuant to Third Circuit L.A.R. 34.1(a)
                                     June 9, 2022


      Before: CHAGARES, Chief Judge, AMBRO and FUENTES, Circuit Judges

                                   (Filed: June 17, 2022)


                                        OPINION*


CHAGARES, Chief Judge.



*
 This disposition is not an opinion of the full Court and, pursuant to I.O.P. 5.7, does not
constitute binding precedent.
         Marcella Luana Dos Santos petitions this Court to review a decision by the Board

of Immigration Appeals (“BIA”) to dismiss her appeal from an Immigration Judge’s

(“IJ”) order denying asylum, withholding of removal, and protection under the

Convention Against Torture (“CAT”). For the reasons that follow, we will deny the

petition for review.

                                               I.1

         Dos Santos, a native and citizen of Brazil, entered the United States in July 2016.

The Government initiated removal proceedings and she conceded inadmissibility and

sought asylum, withholding of removal, and CAT protection. At the hearing before the

IJ, Dos Santos testified to an incident in February 2014 during which she witnessed her

neighbor, a gang member, shoot and kill someone in front of her home. The gang

member thereafter repeatedly threatened Dos Santos and her children to prevent her from

reporting him to the authorities. On one occasion, the gang member purposely drove his

car at her to scare her. The gang member’s threats and intimidation ultimately caused

Dos Santos to flee Brazil.

         The IJ denied Dos Santos’s claims for relief on numerous grounds. The BIA

dismissed her appeal. Dos Santos timely filed this petition for review.




1
    Because we write for the parties, we recite only those facts pertinent to our decision.

                                                2
                                             II.2

                                             A.

       Dos Santos contests the agency’s determination that she did not experience harm

rising to the level of past persecution for purposes of her asylum and withholding claims.

We review this factual finding under the highly deferential substantial evidence standard.

Thayalan v. Att’y Gen., 997 F.3d 132, 137 (3d Cir. 2021). The agency’s finding is

conclusive unless any reasonable adjudicator would be compelled to conclude the

contrary. Id.

       Substantial evidence supports the agency’s finding that the gang member’s threats

did not rise to the level of persecution. We have held that “unfulfilled threats must be of a

highly imminent and menacing nature in order to constitute persecution.” Li v. Att’y

Gen., 400 F.3d 157, 164 (3d Cir. 2005). Vague threats — even death threats — are not

necessarily sufficiently concrete or imminent. Id. Here, Dos Santos lived in the same

home for more than two years after the gang member committed the murder and began

threatening her, but he never physically harmed her. His threats, while frightening, were

vague and were conditioned on Dos Santos reporting the gang member to the police,

which she did not do. According to Dos Santos, after she left Brazil in 2016, the gang




2
 The BIA had jurisdiction over Dos Santos’s appeal of the IJ’s decision under 8 C.F.R.
§ 1003.1(b). We have jurisdiction to review the BIA’s final order of removal pursuant to
8 U.S.C. § 1252(a)(1). Where the BIA adopts the IJ’s findings and discusses the bases
for the IJ’s decision, we may review both decisions. He Chun Chen v. Ashcroft, 376
F.3d 215, 222 (3d Cir. 2004).
                                              3
member never contacted Dos Santos again or asked her family members about her

whereabouts.

       Dos Santos argues that the agency overlooked factual evidence that she put forth

in support of her past persecution claim. She refers to the gang member’s repeated

threats and the incident involving a car, both of which the IJ expressly considered. The

only fact she identifies that the IJ did not discuss is that the gang member “attacked her

property.” Dos Santos Br. 13. Dos Santos did not testify to such an attack, however.

Rather, Dos Santos testified that the gang member and his cohorts said they were “going

to go into [her] house” on one occasion after she had left the country. Administrative

Record (“A.R.”) 152. Dos Santos did not testify that the gang member entered her house

or “attacked” her property on that occasion or any other. This unfulfilled threat to

property, considered in light of the other evidence of record, is not sufficient to compel

any reasonable factfinder that Dos Santos suffered past persecution. See Thayalan, 997

F.3d at137; Chavarria v. Gonzalez, 446 F.3d 508, 517 (3d Cir. 2006). This claim

therefore lacks merit.

                                             B.

       Dos Santos next claims that she is entitled to asylum and withholding of removal

because she established membership in three cognizable particular social groups

(“PSGs”). The IJ concluded that the proposed PSGs were not cognizable, and the BIA

agreed. The Government suggests that, regardless of cognizability of the PSGs, Dos

Santos failed to contest the agency’s other independently dispositive determinations that

she failed to establish a nexus between any harm and her membership in one of the three

                                             4
proposed PSGs and that she failed to show that relocation within Brazil would not be

reasonable. Because we agree regarding relocation and that issue is dispositive, we need

not consider the remaining issues.

         An applicant who has not established past persecution bears the burden to show,

among other things, that it would be unreasonable to relocate within the country. See

8 C.F.R. § 1208.13(b)(3)(i); 8 C.F.R. § 1208.16(b)(3)(i). There is substantial evidence to

support the agency’s conclusion that relocation would have been reasonable for Dos

Santos. As the IJ observed, Brazil is a very large country and Dos Santos offered no

evidence that the gang member’s criminal reach extended beyond Dos Santos’s town.

Dos Santos also did not testify to attempting to leave the area in the two years that the

gang member harassed her, apart from one weekend trip in Spring 2015. She did not

present any evidence that the gang member knew where she went during that trip or

located her there. Instead, she speculated only that he might “have other people in other

places” to locate her, and so she returned home. A.R. 142. Yet Dos Santos testified that,

after left she her town for good in 2016, the gang member did not ask her family

members who remained there about her whereabouts, and she has not heard from him

since.

         Dos Santos does not challenge the relocation determination in her petition to this

Court, and the record evidence does not compel a conclusion that relocation within Brazil

would be unreasonable. We therefore agree with the agency’s decision to deny asylum

and withholding of removal.



                                               5
                                            III.

       For the foregoing reasons, we will deny the petition for review.3




3
 Dos Santos did not present any arguments concerning the agency’s denial of CAT
protection in her submissions to this Court. She therefore has forfeited any challenge to
the denial of CAT relief.
                                             6